            Case 2:20-cv-00773-GMN-DJA Document 14
                                                13 Filed 06/04/20
                                                         06/03/20 Page 1 of 3



1    STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
2    sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
3    Nevada Bar No. 11290
     asurur@lawhjc.com
4

5          HALL JAFFE & CLAYTON, LLP
                 7425 Peak Drive
6            Las Vegas, Nevada 89128
                  (702) 316-4111
7               Fax (702) 316-4114

8    Attorneys for Defendant Lowe’s Home
     Centers, LLC
9

10                         UNITED STATES DISTRICT COURT

11                                DISTRICT OF NEVADA

12   DANNY JACK HART and IRENE                     CASE NO. 2:20-cv-00773-GMN-DJA
     LINDSAY, individually,
13                                                  STIPULATION AND ORDER TO
                                Plaintiffs,          EXTEND REPLY DEADLINE
14                                                        (First Request)
             vs.
15
     LOWE’S HOME CENTERS, LLC, a
16   foreign corporation, DOE
     INDIVIDUALS 1-20 and DOES I
17   through X and ROE ENTITIES 1-20,

18                              Defendants.

19

20          Plaintiffs Danny Jack Hart and Irene Lindsay (“Plaintiffs”) and Defendant
21   Lowe’s Home Centers, LLC (“Lowes”) stipulate as follows:
22           1.    Lowes filed its Motion to Set Aside Default on May 14, 2020 [ECF No.
23   9].
24           2.    Plaintiffs filed their Response and Opposition to Defendants’ Motion
25   to Set Aside Default and for Sanctions on May 28, 2020 [ECF No. 11], which
26   triggered the reply deadline of June 4, 2020. ECF No.11 inadvertently did not
27   include exhibits.
28

                                               1
          Case 2:20-cv-00773-GMN-DJA Document 14
                                              13 Filed 06/04/20
                                                       06/03/20 Page 2 of 3



1          3.    Plaintiffs refiled their Response and Opposition with the missing

2    exhibits on June 2, 2020 [ECF No. 12].

3          4.    On June 3, 2020, the court terminated ECF No. 11.

4          5.    Lowes requires additional time to address the exhibits filed on June

5    2, 2020 in the reply brief.

6          6.    In addition, counsel for Lowes will be out of state from June 4, 2020

7    through June 9, 2020.

8          7.    There is therefore good cause and the parties agree to extend the

9    reply deadline from June 4, 2020 to June 11, 2020.

10         8.    This is the first request to extend the reply deadline and is not being

11   made for the purpose of delay.

12   Dated: June 3, 2020.                          Dated: June 3, 2020.
13   HALL JAFFE & CLAYTON, LLP                     RONALD A. COLQUITT ESQ. CHTD.
14
     /s/ Ashlie L. Surur                           /s/ Ronald A. Colquitt
15   Steven T. Jaffe, Esq.                         Ronald A. Colquitt Esq.
     Nevada Bar No. 7035                           Nevada Bar No. 4953
16   Ashlie L. Surur, Esq.                         724 S. 9th Street
     Nevada Bar No. 11290                          Las Vegas, NV 89101
17   7425 Peak Drive                               and
     Las Vegas, Nevada 89128                       John Dean Harper, Esq.
18   Attorneys for Defendant Lowe’s Home           724 S. 9th Street
     Centers, LLC                                  Las Vegas, NV 89101
19                                                 Attorneys for Plaintiffs Danny Jack
                                                   Hart & Irene Lindsay
20
          IT IS SO ORDERED.
21

22
                                      UNITED
                                       UNITED STATES DISTRICT COURT
                                              STATES MAGISTRATE     JUDGE
                                                                JUDGE
23

24                                                   June 4, 2020
                                      DATED:
25

26

27

28

                                               2
         Case 2:20-cv-00773-GMN-DJA Document 14
                                             13 Filed 06/04/20
                                                      06/03/20 Page 3 of 3



1                           CERTIFICATE OF SERVICE
2         I certify that on June 3, 2020, I served a true and correct copy of the

3    foregoing Stipulation And Order To Extend Reply Deadline [First Request] on the

4    following parties by electronic transmission through the Court’s electronic filing

5    system (CM/ECF)

6                              Ronald A. Colquitt Esq.
                           RONALD A. COLQUITTESQ., CHTD
7                                 724 S. 9th Street
                                Las Vegas, NV 89101
8
                                             And
9
                                  John Dean Harper, Esq.
10                                HARPER LAW OFFICE
                                      724 S. 9th Street
11                                 Las Vegas, NV 89101
                                   Attorneys for Plaintiffs
12

13
                                  /s/ Michele Stones
14                                 An Employee of
                            HALL JAFFE & CLAYTON, LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
